Citation Nr: 1218108	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-03 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.	Entitlement to service connection for tinnitus.

2.	Entitlement to service connection for a lumbar spine disability.

3.	Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  A November 2007 rating decision found that new and material evidence had not been submitted sufficient to reopen the Veteran's claim of entitlement to service connection for a lumbar spine disability.  A March 2008 rating decision denied entitlement to service connection for tinnitus and erectile dysfunction.  A November 2009 rating decision denied entitlement to service connection for erectile dysfunction as secondary to PTSD.

The Veteran's January 2009 VA Form 9 included a request for a hearing.  However, in September 2011, the Veteran withdrew that hearing request.  Therefore, Board adjudication of the current appeal may go forward without a hearing.  See 38 C.F.R. §§ 20.703, 20.704 (2011).

It is noted that the claim of service connection for a heart disability is not before the Board as the Veteran did not perfect an appeal to the November 2010 RO decision which denied his claim. 

This claim of entitlement to service connection for a lumbar spine disability was originally denied in a September 1970 rating decision which the Veteran did not appeal.  Consequently, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  However, at the time of the prior rating decision, the RO did not have all of the Veteran's service treatment records.  This was evidenced by copies of service treatment records the Veteran submitted in July 2007 which included his entrance examination from April 1968.  As the service treatment records reflect the Veteran did not enter service with a lumbar spine disability, but one was noted on his separation examination in June 1970, these records are clearly relevant to the claim of service connection for a lumbar spine disability.  Accordingly, the Board will reconsider the Veteran's claim as one for service connection rather than a petition to reopen a previously denied claim.  See 38 C.F.R. § 3.156(c) (2011).

The issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The Veteran's current tinnitus is not shown to be due to a disease or injury in service or to any incident of his military service.

2.	The Veteran's erectile dysfunction is not related to a disease or injury incurred in service and was not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.	The Veteran's tinnitus was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.	Erectile dysfunction was not incurred in or aggravated by active duty service, nor was it proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in January 2008, February 2008, and April 2009.  These letters advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  These letters also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.
The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in February 2008 for his tinnitus claim.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

A VA examination was not provided in conjunction with the Veteran's claim for erectile dysfunction, and, as discussed below, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  In the present case, there is no competent evidence of record to support a finding that the Veteran's erectile dysfunction is related to service.  The Veteran himself has provided statements that his erectile dysfunction is related to service, however as he is not competent to provide evidence of a diagnosis or etiology of a condition, the record is silent for a nexus between the Veteran's current disabilities and his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Tinnitus

The Veteran contends that his tinnitus is the result of exposure to loud noises during active duty.  For this reason he believes his claim of service connection should be granted.  See e.g., May 2008 Notice of Disagreement.  

The Board observes that the Veteran's DD 214 indicates he was a light weapons infantryman.  The Veteran's MOS in the Army of working in the infantry has been identified as an occupation where there was a high probability of noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  Accordingly, the Board concedes the Veteran was exposed to in-service noise trauma.

The Veteran was provided three medical examinations during service.  At his entrance examination in April 1968 he did not report that he was suffering from tinnitus.  In a March 1969 examination the Veteran again did not report complaints of tinnitus.  Although he checked the box for "ear trouble" the examiner clarified that this was mistakenly checked.  At his separation examination in June 1970 again the Veteran did not voice complaints of tinnitus and was found qualified for separation.   

In short, the records are devoid of any complaints, diagnoses, or treatments consistent with an in-service incurrence of tinnitus.  The lack of findings of record of an in-service incurrence of tinnitus weighs against the Veteran's assertion that he suffered from this disability in-service.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  For the reasons discussed below, the Board concludes it has not.

The first post-service complaint of tinnitus comes from the Veteran's September 2007 claim for entitlement to service connection, approximately 37 years after separation from service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The Veteran was afforded a VA examination in February 2008.  At this examination he reported bilateral intermittent ringing in his ears which occurred a couple times a week.  He stated that he coped with tinnitus just by living with it, but that it had existed for 30 or more years.  He reported the in-service noise exposure without any hearing protection.

The examiner opined that it was less likely than not that the Veteran's tinnitus was related to service.  The examiner's rationale was that there was a lack of evidence in the claims file showing tinnitus.  The examiner also noted there were no complaints of tinnitus throughout service.

In light of all the evidence of record, the Board finds the evidence weighs against the Veteran's assertions that his tinnitus is related to service.  The evidence of record does not link the conceded noise exposure during active duty and the diagnoses of tinnitus first noted over 35 years later.  

In this regard, the Board acknowledges the Veteran has indicated that he believes his tinnitus began in-service when he was exposed to loud noises.  The Board is mindful of the fact that tinnitus is a disability that lends itself to lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds credible the Veteran's report that currently experiences tinnitus.  However, as noted above, the Board observes the Veteran did not complain of tinnitus at any medical examination in-service.  There is also no evidence the Veteran complained of tinnitus following separation from service until he filed his claim in September 2007.  The Board finds the Veteran's more recent allegations of having tinnitus since service to be incredible.

To the extent that the Veteran asserts that tinnitus is related to service, his opinion does not otherwise constitute competent nexus evidence as the existence of any relationship between the claimed tinnitus and in-service noise exposure involves a medically complex question that he does not have the expertise to answer.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as ringing in the ears; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).

In light of all the evidence of record, the Board finds the evidence weighs against the Veteran's assertions that he suffered from tinnitus while in-service and that any tinnitus is related to service.  The Board concludes service connection must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claims of service connection for tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Erectile Dysfunction

The Veteran contends that his erectile dysfunction is the result of his service-connected PTSD.  For this reason, he believes his claim of service connection should be granted.

The Veteran's claim will also be considered on a direct basis to accord him every possible consideration.  For the reasons that follow, the Board concludes that service connection is not warranted.

As noted above, the Veteran was provided medical examinations in-service in April 1968, March 1969, and June 1970.  At his entrance examination in April 1968 there were no genitourinary defects noted and the Veteran was found to be qualified for enlistment.  Again at his March 1969 VA examination there is no evidence the Veteran suffered from erectile dysfunction.  At his separation examination in June 1970 again the examiner reported no defects with regard to the Veteran's genitourinary system.  The Veteran did not complain of any erectile problems and erectile dysfunction was not diagnosed.

In short, the records are devoid of any complaints, diagnoses, or treatments consistent with erectile dysfunction.  The lack of findings of record weighs against the Veteran's assertion that he suffered from this disability in-service.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.

A July 2004 private treatment record noted the Veteran was suffering from erectile dysfunction and was taking Viagra.  See also March 2006 private treatment record.  In a June 2005 private medical treatment record the Veteran reported that he suffered from erectile dysfunction.  The private treatment records do not offer an opinion that the Veteran's erectile dysfunction is related to service.

A September 2007 VA examination report notes the Veteran suffered from erectile dysfunction.  See also November 2007 VA treatment record.  The VA treatment records do not provide evidence that the Veteran's current erectile dysfunction is related to service.

The Board finds that there is no evidence of erectile dysfunction during active service.  The threshold question is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current erectile dysfunction and active service.  The Board finds that the preponderance of the evidence is against the Veteran's claim.  The lack of competent evidence linking the Veteran's disability to service and the length of time between the Veteran's separation from active service and first complaints of erectile dysfunction weigh against his claim.

With respect to secondary service connection, the Veteran contends that his currently diagnosed erectile dysfunction was proximately caused by his service-connected PTSD.  See January 2009 claim.

There is no medical evidence that the Veteran's PTSD caused, or aggravated his erectile dysfunction.  At the Veteran's VA examination for diabetes mellitus in October 2009 the examiner noted that the Veteran suffered from erectile dysfunction.  However, he opined that it was not related to his service-connected diabetes because it had an onset prior to the onset of his diabetes.

The Board observes that the Veteran's wife submitted a statement in September 2007 indicating that she married the Veteran in the early 1970's and that he had suffered from erectile dysfunction for most of their marriage.  She also stated that he was now taking prescription medication to help with the symptoms.  The Veteran submitted a statement in March 2010 indicating that he did not know he should have discussed his erectile dysfunction at the October 2009 VA examination.

The Veteran and his wife, as lay people, are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu, supra.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  In this case the Veteran's wife is competent to discuss that the Veteran has suffered from erectile dysfunction for a majority of their marriage.  However, she is not competent to opine as to the medical cause of his erectile dysfunction.  In this case, the Veteran and his wife's contentions are outweighed by the lack of medical evidence of record showing a relationship between the Veteran's erectile dysfunction and his service-connected PTSD, as well as evidence showing no diagnosis of erectile dysfunction until decades after service.  See Maxson, supra; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

In sum, a preponderance of the competent probative evidence of record weighs against the Veteran's assertion that his service-connected PTSD is the proximate cause of, or has aggravated, his currently diagnosed erectile dysfunction.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection erectile dysfunction on both a direct and secondary basis and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for erectile dysfunction is denied.


REMAND

The Veteran contends that he suffers from a lumbar spine disability as a result of an in-service injury where he lifted a heavy ammunition box.  See July 2007 claim.

With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran never received a VA examination to determine the etiology of his lumbar spine disability.  A March 1970 service treatment record indicated the Veteran injured his back lifting ammo and was hospitalized for 4 days.  At his June 1970 separation examination the Veteran also reported that he had a strained back.  Although the Veteran's service treatment records have been provided, it appears the RO did not request in-patient clinical records or hospital records from Chu Lai military base hospital.  Given that hospitalization or clinical medical records are sometimes filed under the name of the facility, and not the name of the veteran, the Board observes there is a chance that records related to the Veteran's treatment for a lumbar spine disability are still available.  As such, on remand, the Agency of Original Jurisdiction (AOJ) should request records related to the Veteran's treatment at the hospital at Chu Lai military base.  The Board observes that the Veteran requested these records in October 2007, but an April 2008 response from the VA indicated it could not locate these records.  However, it is unclear if the National Personnel Records Center (NPRC) was contacted specifically for hospital and outpatient records from the Chu Lai Hospital.

The Board has also reviewed a May 1982 private treatment record which indicated the Veteran was suffering from back spasms.  Also, a March 2009 private treatment record noted the Veteran complained of back pain which had existed for 40 years.  The Board finds that the Veteran should have been afforded a VA examination to determine the nature and etiology of his lumbar spine disability.  See McLendon, supra.  

The Board further notes that the most recent VA treatment records in the claims file are from November 2009.  On remand, the RO should make efforts to obtain all outstanding treatment records at any VA treatment facility from November 2009 through the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's outstanding VA treatment records for the period from November 2009 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.	The AOJ should request from the National Personnel Records Center (NPRC) in St. Louis, Missouri, or other appropriate source, any records of the Veteran's treatment at the hospital at Chu Lai military base, to include both inpatient and outpatient treatment records, for the period of March to April 1970.  It should be noted that the Veteran's clinical records may be filed at the under the name of the facility and not the Veteran.

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2011).

3.	Schedule the Veteran for a VA examination.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was completed.  The examiner should specifically state whether it is at least as likely as not that the Veteran suffers from a lumbar spine disability that is related to service.   

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, (s)he should clearly and specifically so specify in the examination report, with an explanation as to why.

4.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim of service connection.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


